IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


ROSALIND W. SUTCH, AS EXECUTRIX   : No. 63 EAL 2017
OF THE ESTATE OF ROSALIND         :
WILSON, DECEASED                  :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
ROXBOROUGH MEMORIAL HOSPITAL,     :
SOLIS HEALTHCARE, LP, ANDORRA     :
RADIOLOGY ASSOC., TENET           :
HEALTHSYSTEM ROXBOROUGH, LLC,     :
TENET, INC., TENET GROUP, LLC,    :
ROXBOROUGH EMERGENCY              :
PHYSICIAN ASSOCIATES, LLC,        :
BARBARA ROBINS, M.D., JEFFREY     :
GELLER, M.D., AND MELANIO D.      :
AGUIRRE                           :
                                  :
                                  :
PETITION OF: NANCY K. RAYNOR,     :
RAYNOR & ASSOCIATES, P.C.,        :
JEFFREY GELLER, M.D., AND         :
ROXBOROUGH EMERGENCY              :
PHYSICAN ASSOCIATES, LLC          :

ROSALIND W. SUTCH, AS EXECUTRIX   : No. 64 EAL 2017
OF THE ESTATE OF ROSALIND         :
WILSON, DECEASED                  :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
ROXBOROUGH MEMORIAL HOSPITAL,     :
SOLIS HEALTHCARE, LP, ANDORRA     :
RADIOLOGY ASSOC., TENET           :
HEALTHSYSTEM ROXBOROUGH, LLC,     :
TENET, INC., TENET GROUP, LLC,    :
ROXBOROUGH EMERGENCY              :
PHYSICIAN ASSOCIATES, LLC,        :
BARBARA ROBINS, M.D., JEFFREY     :
GELLER, M.D., AND MELANIO D.                   :
AGUIRRE, M.D.                                  :
                                               :
                                               :
PETITION OF: JEFFREY GELLER, M.D.              :
AND ROXBOROUGH EMERGENCY                       :
PHYSICIAN ASSOCIATES                           :


                                          ORDER



PER CURIAM

       AND NOW, this 25th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.

       The Petitioners’ application for leave to file a reply in support of the Petitioner for

Allowance of Appeal and Respondent’s application for leave to file a response to

Petitioners’ request for leave to file a reply brief are hereby DENIED.

       Justice Todd did not participate in the consideration or decision of this matter.




                           [63 EAL 2017 and 64 EAL 2017] - 2